Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 18 and 19 have been cancelled
Claims 1-17, 20 and 21  have been submitted for examination
Claims   1-8 and 14-16  have been rejected
Claims 9-13, 17,  20 and 21 have been allowed
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The citation “wherein the error detection generator is further configured to arrange the first combined sequence of bits such that it enables the ability to perform early termination.” Is indefinite.
2.	Claim 7 is rejected under 35 U.S.C. 112(b) for the same reasons as per claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-8 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan  et al. US publication no. 2019/0238270 (Hereinafter Pan).
4.	In regard to claim 1, Pan teaches:
A method for encoding a sequence of control information bits comprising: 
(Figure 24 in Pan)
generating a sequence of error detection bits based on the sequence of control information bits; 
(Figure 24, steps (2411) & (2412) and sections [0158]-[0161] in Pan)
generating a sequence of error correction bits based on the sequence of control information bits; and 
(Figure 24, steps (2411) & (2412) and sections [0158]-[0161] in Pan)
distributing the sequence of error detection bits and the sequence of error correction bits between the sequence of control information bits to form a combined sequence of bits, such that the bit order of the combined sequence of bits following the distribution enables an error detection check to be performed before or after a first error correction check bit.
(Figure 24, steps (2411) & (2412) & (2413) and sections [0158]-[0166] in Pan)
5.	In regard to claim 2, Pan teaches:
The method as claimed in claim 1, further comprising polar encoding the combined sequence of bits.
(Figure 24, step (2413) and sections [0160]-[0166] in Pan)
6.	In regard to claim 3, Pan teaches
The method as claimed in claim 1, wherein distributing the set of error detection bits and the set of error correction bits between the sequence of control information bits further comprises:  -2-
determining a first distribution pattern to form a first combined sequence of bits comprising the sequence of error detection bits and the sequence of control information bits; 
applying the first distribution pattern to the sequence of error detection bits and the sequence of control information bits to generate the first combined sequence of bits.
(Figure 24, steps (2411) & (2412) & (2413) and sections [0158]-[0166] in Pan)
7.	In regard to claim 4, Pan teaches:
The method as claimed in claim 3, wherein generating a sequence of error detection bits based on the sequence of control information bits and applying the first distribution pattern to the sequence of error detection bits and the sequence of control information bits to generate the first combined sequence of bits comprises applying an error detection generator to the sequence of control information bits, wherein the error detection generator is further configured to arrange the first combined sequence of bits such that it enables the ability to perform early termination.
(Figure 24, steps (2411) & (2412) & (2413) and sections [0158]-[0166] in Pan)
8.	In regard to claim 5, Pan teaches:
The method as claimed in 

9.	In regard to claim 6, Pan teaches:
The method as claimed in claim 3, wherein distributing the sequence of error detection bits and the sequence of error correction bits between the sequence of control information bits further comprises:  -3-
determining a second distribution pattern to form the combined sequence of bits comprising the sequence of error detection bits, the sequence of error correction bits and the sequence of control information bits; and 
applying the second distribution pattern to the first combined sequence of bits and the sequence of error correction bits to generate the combined sequence of bits.
(Figure 24, steps (2411) & (2412) & (2413) and sections [0158]-[0166] in Pan)
10.	In regard to claim 7, Pan teaches:
The method as claimed in claim 6, wherein generating the sequence of error correction bits based on the sequence of control information bits and applying the second distribution pattern to the sequence of error detection bits and the sequence of control information bits to generate the combined sequence of bits comprises applying an error correction generator to the first combined sequence of bits, wherein the error correction generator is further configured to arrange the combined sequence of bits such that it enables the ability to perform early termination.
(Figure 24, steps (2411) & (2412) & (2413) and sections [0158]-[0166] in Pan)
11.	In regard to claim 8, Pan teaches:
The method as claimed in claim 1, wherein generating a sequence of error correction bits based on the sequence of control information bits comprises one of: generating the sequence of error correction bits based on the sequence of control information bits and the error detection bits; 
generating the sequence of error correction bits based on the sequence of control information bits only; and 
-4-generating the sequence of error correction bits based on part of the sequence of control  information bits and part of the error detection bits.
(Figure 24, steps (2411) & (2412) & (2413) and sections [0158]-[0166] in Pan)
12.	In regard to claim 14, Pan teaches:
The method as claimed in claim 1, wherein the error detection bit is a cyclic redundancy check bit.
(Figure 24, steps (2411) & (2412) and sections [0158]-[0161] in Pan)
13.	In regard to claim 15, Pan teaches:
The method as claimed in claim 1, wherein the error correction bit comprises: 
a cyclic redundancy check bit; 
a parity check bit; and 
a hash bit.
(Figure 24, steps (2411) & (2412) and sections [0158]-[0161] in Pan)
14.	Claim 16 is rejected for the same reasons as per claim 1.
Allowable Subject Matter
15.	Claims (9-13, 20 and 21) and 17 allowed.
16.	The following is a statement of reasons for the indication of allowable subject matter.  	
The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 9 (allowable features are emphasized) :  
“A method for decoding a combined sequence of bits comprising a sequence of error detection bits, a sequence of error correction bits and a sequence of control information bits such that the bit order of the sequences enables an error detection check to be performed before or after a decoding the combined sequence to enable a first error correction check to be performed, the decoding generating a first error correction check bit and associated information bits; performing a first error correction check based on the first error correction check bit and associated information bits; performing an error detection check based on a first error detection check bit when failing the first error correction check; further decoding until the next error correction or error detection check bit is decoded when passing the error detection check; and performing a further error correction or error detection check based on the next decoded error correction or error detection check bit.”.
	Claims 10-13 20 and 21  depend from claim 9, are also allowable.
	Claim 17 has allowable limitations similar to claim 1.
17.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112